Citation Nr: 0900208	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-03 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to basic eligibility for Dependents' 
Education Assistance under 38 U.S.C. Chapter 35.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a sinus disability, 
to include as secondary to service-connected bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2003 and February 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively denied the veteran's claim for eligibility 
to Dependents' Educational Assistance under 38 U.S.C. Chapter 
35 while also denying his claims for service connection for a 
right shoulder disability and a sinus disability, to include 
as secondary to his service-connected bronchial asthma. 

In July 2007, the veteran submitted additional evidence to 
the RO accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in the adjudication 
of this appeal. 

It is noted for the record that in an October 2006 statement, 
the veteran requested an RO formal hearing or, in the 
alternative, a hearing at the RO before a member of the 
Board.  However, in the December 2006 Form 9 perfecting his 
appeal, he indicated that he did not wish to appear 
personally at a hearing before the Board.  The Board finds 
this to be a valid retraction of the former hearing request.


FINDINGS OF FACT

1.  The 100 percent evaluation for the veteran's bronchial 
asthma has been in effect since October 2001, and the 
clinical evidence of record indicates that this condition is 
likely to be totally and permanently disabling.

2.  The veteran's currently diagnosed right shoulder 
disability first manifested many years after service and is 
not related to his service or to any aspect thereof.

3.  The veteran does not have a current diagnosis of 
sinusitis, or any other sinus disability, attributable to his 
service-connected bronchial asthma or other aspect of his 
military service.


CONCLUSIONS OF LAW

1.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has been met.  38 C.F.R. §§ 
3.327(b)(2)(iii), 3.340(b), 21.3021(a) (2008).

2.  Service connection for a right shoulder disability is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).

3.  Service connection for a sinus disability, to include as 
secondary to bronchial asthma, is not warranted.  38 U.S.C. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Initially, the Board notes that it need not reach the issue 
of whether the duties to notify and assist were met with 
respect to the veteran's claim for entitlement to basic 
eligibility for Dependents' Education Assistance under 38 
U.S.C. Chapter 35.  That is because the Board is taking 
action that is fully favorable to the veteran by reopening 
and granting that claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

With respect to the veteran's claims for service connection 
for a right shoulder disability and chronic sinusitis, the 
Board observes that the RO sent correspondence in December 
2005, a rating decision March 2006, a statement of the case 
in September 2006, and a supplemental statement of the case 
in May 2007.  Those documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidences in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


Eligibility for Dependents' Education Assistance

As noted above, the veteran contends that his service-
connected bronchial asthma is severely disabling and unlikely 
to improve, and that therefore the evaluation should be made 
permanent and total under the provisions of 38 C.F.R. § 3.327 
(b)(2) so that basic eligibility for Chapter 35 may be 
established.

A child or spouse of a veteran who has a total disability 
permanent in nature resulting from a service connected 
disability is basically eligible for Chapter 35 educational 
benefits.  38 C.F.R. § 21.3021(a)(1), 38 C.F.R. § 
21.3021(a)(3).

In this case, the veteran has been service connected for 
bronchial asthma since March 14, 1994.  He has been rated 100 
percent disabled for that disability since October 17, 2001.  
Thus, the only remaining question to be considered in 
addressing the veteran's Chapter 35 claim is whether or not 
his bronchial asthma is permanent in nature.

Permanence of a total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long standing which are actually totally incapacitating will 
be regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  38 C.F.R. § 3.340(b).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his 100 percent disability 
rating for the permanent disability.  38 C.F.R. 
§ 3.327(b)(2)(iii).

The Board finds that the veteran's 100 percent evaluation for 
his bronchial asthma is likely to be permanent.  When the 
effective date that is established by this decision is 
considered, the 100 percent evaluation has been in effect for 
more than seven years.  

The Board recognizes that none of the VA or private 
physicians who have treated the veteran for bronchial asthma 
have opined as to whether or not his condition is permanently 
and totally disabling.  Nevertheless, the Board finds it 
significant that on the veteran's most recent VA respiratory 
examination, dated in January 2003, the examiner found that 
the veteran's bronchial asthma was severe and persistent in 
nature, and that it significantly restricted his ability to 
work.  Moreover, since that examination, the veteran has 
continued to receive medical treatment for his asthma on an 
ongoing basis.  Specifically, private treatment records dated 
in July 2006 indicate that the veteran's asthma has been 
manifested by extreme shortness of breath, chest tightness, 
and wheezing for the past 10 years and that it continues to 
be severe and persistent in nature.  Those record further 
show the veteran is required to take multiple medications for 
his asthma and that he is "at present totally disabled and 
unable to perform any work or gainful employment" as a 
result of his condition.

Based on the above clinical findings, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the conclusion that his total 
evaluation for bronchial asthma is permanent, and that 
therefore the requirements for  eligibility for Chapter 35 
have been met.  38 C.F.R. § 21.3021(a).


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2008); 38 C.F.R. 
§ 3.303 (2008).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2008); 38 C.F.R. §§ 3.307, 
3.309(a) (2008).  Sinus disease, however, is not a disability 
for which service connection may be granted on a presumptive 
basis. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The regulations further provide that for the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).

The veteran contends that he is entitled to service 
connection for a right shoulder disability and sinusitis, 
with the latter claimed as secondary to his service-connected 
bronchial.  These claims will be examined in turn.


A.  Right Shoulder Disability

The veteran contends that his currently diagnosed right 
shoulder disability had its onset two decades ago during his 
period of active service.  

His service treatment records reflect that in April 1985, the 
veteran injured his right shoulder while lifting weights.  He 
subsequently complained of a stabbing, throbbing pain in his 
right shoulder at night, which receded to a dull ache while 
his shoulder was at rest during the day.  Clinical evaluation 
showed that while the veteran had full range of motion in his 
right shoulder, he experienced pain on abduction, flexion, 
and rotation.  The assessment was tendonitis of the right 
biceps, for which the veteran was treated with a regimen of 
massage therapy and strengthening exercises.  

In October 1986, the veteran again sought in-service 
treatment for right shoulder pain, which he claimed had 
troubled him for the past month.  He told service medical 
providers that he had a history of right shoulder problems.  
Clinical evaluation revealed limited range of motion and 
tenderness to touch and swelling in the right shoulder.  X-
ray examination yielded an assessment of probable right 
shoulder strain.  The veteran was treated with Motrin and 
instructed not to place any weight on his shoulder for 21 
days.  

Subsequent service treatment records dated in early February 
1987 show complaints of a "Charlie horse pain" in the right 
triceps, accompanied by limited extension in the right elbow.  
The veteran was prescribed rest for seven days.  Later that 
month, he complained of a recurrent dull pain in his right 
triceps, mainly at night.  He denied any pain during 
exercise.  Clinical evaluation showed tenderness in the 
middle of triceps, with full range of motion.  The veteran 
was diagnosed with muscular strain in his right arm and told 
to limit his activities for 10 days.  His right shoulder 
symptoms persisted, however, and in March 1987, he underwent 
a Magnetic Resonance Imaging (MRI) examination of his right 
shoulder, humerus and elbow.  That MRI examination, however, 
did not show any evidence of fracture, dislocation, or 
surrounding soft tissue abnormalities.  The veteran's service 
medical records, including his November 1983 induction 
examination and February 1986 general examination, are 
otherwise negative for any complaints or clinical findings of 
right shoulder problems.  

It is unclear as to whether or not the veteran underwent 
another examination prior to his discharge from service in 
August 1987, as a report of such an examination has not been 
associated with the claims folder.  However, the veteran does 
not contend that the results of such a separation 
examination, if one was made, are pertinent to the claims on 
appeal.  Thus, the Board finds that further development is 
not warranted on this basis. 

The first post-service clinical evidence pertaining to the 
veteran's right shoulder is dated in November 2005.  At that 
time, the veteran sought treatment at a VA medical facility 
for recurrent right shoulder pain.  A MRI examination yielded 
a diagnosis of right shoulder tendonitis and subacromial 
bursitis, with a small distal supraspinatus tendon tear, 
labrum tear, and accompanying acromioclavicular joint 
degenerative disc disease.

In February 2006, the veteran underwent a VA joints 
examination, in which he reported a history of right shoulder 
pain.  The veteran stated that while the pain was centered in 
his right shoulder joint, it radiated to his neck and upper 
back.  He further reported that moving his right arm 
occasionally induced a burning, "needle sensation" in that 
extremity and that on certain days he was unable to raise his 
arm or grip objects.  Although the veteran maintained that 
his right shoulder pain had persisted since 1985, he admitted 
that he could not remember if he had sought private medical 
treatment for his symptoms after leaving service.  He denied 
any history of hospitalization or surgery for his right 
shoulder, and any episodes or symptoms of arthritis.  
Additionally, the veteran denied any gross deformities of the 
right shoulder, but reported some giving way and other 
functional limitations.  He stated that while he continued to 
treat his right shoulder symptoms with Motrin, as he had done 
in the past, those symptoms had gotten progressively worse 
over the years and were now associated with indigestion.

Physical examination revealed pain, instability, weakness, 
stiffness, and inflammation (manifested by warmth, swelling, 
and tenderness) of the right shoulder.  There was no evidence 
of dislocation or subluxation, locking, or effusion. Shoulder 
range of motion was found to be limited, with additional 
limitation of motion on repetitive use due to pain.  It was 
noted that the veteran routinely experienced flare-ups of 
joint disease for as many as three to seven days at a time 
that prevented him from lifting objects and using his right 
shoulder.  

Based upon the veteran's statements, the physical 
examination, and a review of the claims folder, including the 
veteran's service treatment records and November 2005 MRI 
report, the VA examiner diagnosed a right shoulder 
subacromial bursitis, small distal supraspinatus tendon tear, 
acromioclavicular joint degenerative disc disease, labrum 
tear, and right shoulder tendonitis.  Significantly, however, 
the VA examiner found that the veteran's current right 
shoulder disability was not related to his military service.  
In support of that opinion, the examiner pointed out that the 
X-rays taken in March 1987, shortly before the veteran's 
separation from service, did not reveal any degenerative 
joint disease or other right shoulder abnormalities.  
Additionally, the examiner noted that the evidence of record 
showed no clinical evidence of any right shoulder disability 
prior to November 2005, many years after the veteran's 
discharge, thus establishing that his right shoulder 
complaints in service had been acute and transitory and had 
resolved with military treatment.  Moreover, the examiner 
stressed that the veteran's current right shoulder problems 
were due to the natural process of aging and were not 
service-related.  

The record thereafter shows that in March 2006, the veteran 
received follow-up treatment at a VA medical facility for 
right shoulder impingement.  Significantly, however, the VA 
physician who treated the veteran did not relate his right 
shoulder problems to his military service.  Nor have any of 
his other post-service medical providers done so.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and  
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as  
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds the February 2006 VA examiner's determination 
that the veteran's currently diagnosed right shoulder 
disability is less likely than not related to his period of 
active service to be probative based on the examiner's 
thorough and detailed examination of the veteran and claims 
folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion).  Additionally, the examiner provided a detailed 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the veteran's history, and the thoroughness and 
detail of the opinion).  Furthermore, the Board notes that 
the VA examiner's opinion is consistent with the veteran's 
post-service treatment records, none of which suggests a 
nexus between his currently diagnosed shoulder disability and 
in-service treatment for right shoulder complaints or any 
other aspect of his military service.  Additionally, there 
are no other contrary competent medical opinions of record. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's currently diagnosed right shoulder disability.  
Also, there was no diagnosis of arthritis or other disease 
listed under 38 C.F.R. 3.309(a) within one year of 
separation, so service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).

The Board is sympathetic to the veteran's contention that his 
current right shoulder disability is related to his active 
service.  However, as a layperson, he is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142  F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about the symptoms that he experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service clinical 
evidence of a right shoulder disability is dated in November 
2005, more than 18 years after the veteran's separation from 
service.  In view of the lengthy period without complaints, 
diagnoses, or treatment related to such a condition, there is 
no evidence of a continuity of symptomatology, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

In sum, the weight of the credible evidence demonstrates that 
the veteran's current right shoulder disability first 
manifested many years after his period of active service and 
is not related to his service or to any incident therein.  As 
the preponderance of the evidence is against the appellant's 
claim , it must be denied.  38 U.S.C.A. § 5107(b) (West 
2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Sinus Disability, to Include as Secondary to Bronchial 
Asthma

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  In this case, the veteran asserts that he currently 
suffers from chronic sinusitis that resulted from the 
bronchial asthma for which he was treated extensively in 
service and is currently assigned a 100 percent disability 
rating.  That claim, however, is not supported by the 
clinical evidence of record  

Although the service treatment records are replete with 
complaints of shortness of breath and other manifestations of 
bronchial asthma, and diagnoses of allergic rhinitis, they 
are negative for any clinical findings of sinusitis or other 
sinus disabilities.  Those records reflect that in September 
1985, the veteran was treated for nasal congestion.  Clinical 
evaluation showed his nose to be enlarged, consistent with a 
diagnosis of allergic rhinitis associated with asthma.  
Significantly, however, the veteran's service treatment 
provider found that his sinuses were patent and nontender, 
with no evidence of any abnormalities.

The veteran's post-service records indicate that in 1992, he 
sought treatment at a VA medical facility for "cheek 
fractures," which affected his sinuses.  X-rays of the 
veteran's sinuses revealed comminuted fractures affecting the 
left maxillary sinus anterior and posterolateral walls, the 
left zygomatic arch, and the left lateral orbital wall, with 
associated soft tissue swelling.  The veteran subsequently 
underwent a maxillofacial surgery to treat his injuries.  
Post-operative X-rays showed a depressed fracture through the 
left zygomatic arch, "complete cloudiness" of the left 
maxillary antrum representing mucosal edema or blood, and a 
surgical suture projected over the left maxillary antral 
wall.  

The record thereafter shows that in January 2004, the veteran 
was treated for complaints of allergic rhinitis.  In order to 
rule out a diagnosis of chronic sinusitis, his VA medical 
provider directed him to undergo a CT of his paranasal sinus 
passages.  That procedure revealed minimal mucoperiosteal 
thickening at the floor of the left maxillary sinus, with the 
remaining paranasal sinuses well-aerated.  While mild 
hypotrophy of the nasal turbinates was observed, the 
osteomeatal units were noted to be patent and the nasal 
septum was found to be midline.  The impression was minimal 
mucoperiosteal thickening at the floor of the left maxillary 
sinus, with mild hypertrophy of the nasal turbinates that was 
attributable to rhinitis.  Sinus disease was not diagnosed.  
However, the veteran underwent another CT scan in December 
2005, which yielded a diagnostic impression of minimal left 
maxillary sinus disease.  In a subsequent VA treatment record 
dated in September 2006, a registered nurse noted that the 
veteran had recently been prescribed antibiotics for 
sinusitis.  Significantly, however, neither the VA physician 
who performed the CT scan, the VA registered nurse who noted 
his recent treatment for sinusitis, nor any of the veteran's 
other treating providers indicated that the veteran had sinus 
disease that was related to his active service. 

On VA nose, sinus, larynx, and pharynx examination in 
February 2006, the veteran reported persistent nasal 
drainage, mainly in the mornings, which did not interfere 
with the veteran's breathing.  He told the VA examiner about 
his history of bronchial asthma, indicating that he currently 
suffered from dyspnea, but only during asthmatic episodes.  
Physical examination showed normal nasal passages, with no 
evidence of polyps or bacterial rhinitis.  Nor was there any 
sign of obstruction, tenderness, purulent discharge, or 
crusting in the nasal passages. The veteran's septum was 
noted to be midline.  Based upon the veteran's statements, 
the physical examination, and a review of the relevant 
evidence in the veteran's claims folder, including the 
reports of the veteran's 1992 maxiofacial surgery and his 
January 2004 and December 2005 CT scans, the VA examiner 
concluded that the most recent CT findings affecting the 
veteran's left maxillary sinus were mostly likely due to his 
post-service trauma and surgery and were not indicative of 
sinusitis or other sinus disease.  Indeed, the VA examiner 
specifically determined that there was no evidence of 
sinusitis present.

The Board acknowledges that the VA physician who performed 
the December 2005 CT scan found evidence of minimal left 
maxillary sinus disease and that subsequent VA records dated 
in September 2006 reflect treatment for sinusitis.  Those 
findings, however, are at odds with the February 2006 VA 
examiner's determination that the problems detected on CT 
scan affecting veteran's left maxillary sinus were 
attributable to post-service trauma and surgery, rather than 
sinus disease, and that the veteran did not have sinusitis.  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
finds the February 2006 VA examiner's opinion to be the most 
probative because it was based on the examiner's thorough and 
detailed examination of the veteran and claims folder, 
consisting of the veteran's service and post-service medical 
records and including the January 2004 and December 2005 CT 
scans of the sinus cavities.  Additionally, the Board finds 
it significant that a detailed rationale was provided for the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
veteran's history, and the thoroughness and detail of the 
opinion).  In contrast, it appears that the December 2005 VA 
physician's impression of minimal left maxillary sinus 
disease was based solely on the veteran's most recent CT 
scan, which that physician interpreted differently than the 
February 2006 VA examiner, and did not take into account the 
other pertinent evidence in the claims folder.  Similarly, 
the VA registered nurse, who noted that the veteran had been 
recently treated for sinusitis, did not state the basis or 
rationale for that diagnosis.  Accordingly, those medical 
findings carry minimal probative value.  

The Board has considered the veteran's contentions that he 
currently has chronic sinusitis that is related to his active 
service.  However, as a layman, the veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Moreover, even if the Board were to 
accept that the veteran had a current diagnosis of sinus 
disease, there would still be a dearth of competent clinical 
evidence relating that condition to his service-connected 
bronchial asthma or to any other aspect of service.  
Therefore, service connection would still not be warranted on 
a secondary or direct basis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
sinus disability, to include as due to service-connected 
bronchial asthma, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to basic eligibility for Dependents' Education 
Assistance under 38 U.S.C. Chapter 35 is granted.

Service connection for a right shoulder disability is denied.

Service connection for a sinus disability is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


